Conviction is for selling intoxicating liquor, punishment being assessed at two years in the penitentiary.
No statement of facts is found in the record.
The objections filed to the court's charge turn upon the facts in the absence of which this court is unable to appraise the objections. The exceptions taken in two instances to the argument of the District Attorney cannot well be considered without knowing what evidence was before the jury. As presented in the record the exceptions do not seem to present such error as calls for reversal. In one instance the court says the argument was invited by a statement of appellant's counsel, and in the other instance the argument regarded as objectionable was withdrawn.
The judgment is affirmed.
Affirmed.